Citation Nr: 0126572	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  00-11 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than April 22, 1998, 
for an award of service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran retired from active military service in August 
1996 with more than 22 years of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for coronary artery 
disease effective April 22, 1998.  A video conference hearing 
was held on May 23, 2001 before the undersigned member of the 
Board.


FINDINGS OF FACT

1.  The veteran was separated from service on August 31, 
1996.

2.  His original claim for service connection for a 
disability characterized as recurrent chest pain was received 
on September 5, 1996.

3.  He appealed the RO denial of that claim and ultimately, 
on remand from the Board, the RO granted service connection 
for the claimed disability, recharacterized as coronary 
artery disease.  

4.  Medical evidence shows that coronary artery disease, 
first diagnosed in October 1997, was initially manifested, 
and had its onset, in service.  


CONCLUSION OF LAW

An effective date of September 1, 1996, is warranted for the 
award of service connection for coronary artery disease.  
38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

Service medical records show that in June 1986, the veteran 
was seen in an emergency room with complaints of sharp pain 
in the right chest on deep inspiration.  The assessment was 
costochondritis and upper respiratory infection.  The veteran 
was seen again in September 1986 with complaints of chest 
pain.  The examiner noted that there were no cardiac 
symptoms.  The pain increased with deep breath or with arm 
movements.  The assessment was costochondritis.  In April 
1988, he was seen with complaints of chest pain which again 
were attributed to costochondritis.  An October 1992 
examination reflected previous episodes of pain in the chest 
6 or 7 years earlier with a normal work-up.  An October 1992 
electrocardiogram (EKG) was within normal limits.  In 
November 1992, the veteran was seen in a nutrition clinic for 
elevated cholesterol.  He was also referred for a tobacco 
cessation program.  In May 1994, the veteran was seen for a 
health risk appraisal.  It was noted that he smoked 
cigarettes and had elevated cholesterol.  The August 1996 
retirement examination noted episodes of chest pain in the 
1980's which had resolved.  

The veteran filed an original claim for service connection 
for recurrent chest pain in September 1996.  On his 
application form, he indicated that he had received treatment 
for recurrent chest pain beginning in 1985-86.

On November 1996 VA examination, the veteran reported a 
history of having had chest pain in the 1980's with a 
negative work-up.  He stated that he was told the pain was 
muscular.  He reported that he had had no problems since the 
1980's.  On cardiovascular system examination, it was noted 
that the veteran's heart was in regular rhythm.  There were 
no murmurs, gallops, or rubs.  There was no clinical evidence 
of cardiomegaly.  The peripheral pulses were 2+ or normal 
bilaterally.  Blood pressure was normal.  An EKG and chest X-
ray were normal.  Noncardiac chest pain was diagnosed.

In a December 1996 rating decision, the RO denied service 
connection for costochondritis (claimed as chest pain), and 
the veteran appealed this decision to the Board.  On April 
22, 1998, before the veteran's claims file was transferred to 
the Board, he submitted medical evidence showing that 
atherosclerotic coronary artery disease had been diagnosed.  
He claimed that the cardiovascular disease was related to the 
chest pain he had in service.  

In May 1998, the RO received the statement of a private 
physician, Darius G. Aliabadi, M.D., who asserted that the 
veteran's smoking was a significant risk factor for coronary 
artery disease and that in all likelihood smoking contributed 
to the veteran's development of atherosclerotic coronary 
artery disease.

In November 1998, the veteran submitted a statement that when 
he experienced chest pains in service the only testing done 
to determine whether the pains were cardiac-related was an 
EKG which was normal.  He stated that later he found out that 
an EKG was not sufficient to determine whether or not his 
arteries were blocked.  He related that after he had a heart 
attack, his cardiologist told him that his heart problem 
began much sooner than a year prior to the heart attack and 
that blockage began sooner than the year of his retirement 
from service.

A November 1998 letter from Dr. Aliabadi states that coronary 
artery disease is a slowly progressive process that 
undoubtedly began when the veteran was a young adult.  

In a March 1999 remand, the Board noted that, while the RO 
originally developed the veteran's claim for service 
connection for chest pain as one for costochondritis, the 
veteran was actually seeking service connection for a 
cardiovascular disorder.  The case was remanded for further 
development of the evidence.

Medical evidence obtained on remand shows that coronary 
artery disease was first diagnosed in October 1997, and that 
the veteran then provided a history of having had 
intermittent chest pain for two months.  On January 2000 VA 
examination, the examiner reviewed the medical evidence and 
concluded that it was not feasible to determine whether the 
veteran's cardiovascular disorder had its origin in service.  
The examiner stated that smoking and hypercholesterolemia 
were known risk factors for coronary artery disease and that 
these risk factors were present in service.  The examiner 
also noted that atherosclerotic coronary artery disease was 
usually a gradually progressive disorder.

When the RO granted for service connection for coronary 
artery disease, an effective date of April 22, 1998 was 
assigned because the RO regarded that date as the date of 
receipt of the claim for service connection for a heart 
condition.

At the May 2001 hearing before the Board, the veteran 
testified, in essence, that he had claimed service connection 
for chest pain on his original claim filed in September 1996 
and that, even though he did not have a heart attack until 
October 1997, he felt that the evidence provided by his 
cardiologist that coronary artery disease was a slowly 
progressive condition was a sufficient basis on which to 
grant an effective date for service connection for the heart 
condition back to his retirement from service.

Analysis.

On November 9, 2000, the president signed the Veterans Claims 
Assistance Act of 2000 (VCAA). Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Among other things, the VCAA redefines 
the obligations of the VA with respect to notice to a 
claimant and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  In August 2001, final regulations 
implementing the VCAA were published.  66 Fed. Reg. 45620, 
45630 (Aug. 29, 2001)(to be codified at 38 C.F.R. § 3.159).  
Here, all duties to assist and duties to notify have been 
satisfied.  Furthermore, in light of the determination below, 
delay of the case for reconsideration in light of VCAA would 
serve no useful purpose. 

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase 
shall be fixed in accordance with facts found but shall not 
be earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  The implementing VA regulation 
provides that the effective date of an evaluation and an 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Where compensation is awarded for a disability based on 
direct service connection, the effective date for the award 
of service connection for the claimed disability shall be the 
day following separation from active service or date 
entitlement arose if the claim was received within one year 
after separation from service; otherwise, the effective date 
shall be date of receipt of claim or date entitlement arose, 
which is later.  38 C.F.R. § 3.400(b)(2)(i).  

The RO granted service connection for coronary artery disease 
on a presumptive basis, i.e., on the basis that the disorder 
was manifested to a compensable degree within one year 
following the veteran's discharge from service.  The 
effective date of the grant was the date on which evidence of 
a diagnosis of coronary artery disease was received by VA.  
The RO considered this date, April 22, 1998, the date of 
claim for service connection for this disability.  

The veteran and his representative argue that he filed his 
original claim for service connection for the disability now 
characterized as coronary artery disease when he was still in 
service (received by VA September 5, 1996).  They assert that 
while the diagnosis of coronary artery disease was not yet 
established then, the claim of service connection was made 
for manifestations of the disease, i.e. chest pain.  

The evidence of record supports the arguments by the veteran 
and his representative.  Although they were then attributed 
to a noncardiac cause, symptoms of chest pain were documented 
in service.  Eventually, soon after service, symptoms of 
chest pain were medically determined to be associated with 
coronary artery disease.  While the VA examiner on January 
2000 examination indicated that it was not feasible to opine 
whether coronary artery disease developed in service, that 
same examiner indicated that coronary artery disease was a 
slowly developing process, a comment suggesting that the 
onset of the coronary artery disease likely occurred in 
service.  The Board observes that there is no clinical 
support for a presumptive grant of service connection for 
coronary artery disease.  There are no medical records 
showing compensable manifestations in the first postservice 
year.  On the other hand, medical evidence now shows that 
symptoms of coronary artery disease (then attributed to 
costochondritis) were initially manifested in service, and 
that there has been continuity of such symptoms.  
Consequently, the evidence supports a grant of direct service 
connection for coronary artery disease.

The veteran initially prepared a claim for service connection 
for a disability manifested by chest pain while he was still 
in service, and such claim was received by the RO within days 
following his discharge from service.  The veteran's 
disability manifested by chest pain is now medically 
determined to be coronary artery disease.   The law provides 
that when a veteran files an original claim of service 
connection within one year after separation from service, and 
the claim results in a grant of direct service connection, 
the effective date of the award should be the day following 
separation from service.  38 C.F.R. § 3.400(b)(2)(i).  That 
is the situation year.  Consequently, an effective date of 
September 1, 1996, the day following the veteran's separation 
from service, is warranted for the grant of service 
connection for coronary artery disease. 


ORDER

An effective date of September 1, 1996 for the award of 
service connection for coronary artery disease is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

